NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIAOPING SONG,                                  No.    17-71101

                Petitioner,                     Agency No. A205-180-216

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 11, 2020**
                              Pasadena, California

Before: BERZON, R. NELSON, and LEE, Circuit Judges.

      Petitioner Xiaoping Song, a native and citizen of China, seeks review of the

Board of Immigration Appeals’s order denying her applications for asylum and

withholding of removal.1 Song argues that the BIA’s adverse credibility


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
             Because Song failed to challenge the Immigration Judge’s denial of
her request for Convention Against Torture (CAT) relief before the BIA, and did
determination is not supported by substantial evidence. We deny the petition.

      Substantial evidence supports the BIA’s adverse credibility determination.

Song’s documentary submissions in support of her application for relief contain

several errors and internal inconsistencies that Song was unable to adequately

explain to the Immigration Judge, raising credibility concerns. Wang v. Sessions,

861 F.3d 1003, 1006 (9th Cir. 2017). For instance, Song did not have a reasonable

explanation for the discrepancy between the citizen identification number listed on

her identification card and the identification number listed on her 1999 household

registry. Notably, her marriage certificate and son’s birth certificate both also

provide a different identification number than that listed on the 1999 registry,

although the information listed on those documents supposedly predates that

registry. Furthermore, the BIA’s determination is bolstered by concerns about the

identity of Song’s husband, including Song’s admission that she knowingly

submitted documents for her past nonimmigrant visa application showing as her

husband a different individual than she now represents to be her husband. See

Akinmade v. INS, 196 F.3d 951, 956 (9th Cir. 1999) (although false statements

made for the purpose of gaining entry to the United States are generally

“incidental” to the merits of an asylum claim, false statements which involve “the



not raise it in her brief before this panel, her CAT claim is waived. Abebe v.
Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc).

                                          2
heart of the asylum claim” may be considered in an overall assessment of the

applicant’s credibility) (internal quotation marks and citations omitted). Finally,

Song failed to provide adequate corroborating evidence to offset these issues and

substantiate her claims.

      In light of these inconsistencies, a “reasonable adjudicator would [not] be

compelled to conclude” from the record that Song’s testimony was credible. 8

U.S.C. § 1252(b)(4)(B). Without credible testimony, Song’s claims for asylum

and withholding of removal fail. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      PETITION FOR REVIEW DENIED.




                                          3